—In an action to recover damages for personal injuries, the plaintiff Katherine Gildersleeve appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated July 8, 1999, which denied her motion for partial summary judgment on the issue of liability and to dismiss the defendants’ counterclaim insofar as asserted against her.
Ordered that the order is affirmed, with costs.
There are triable issues of fact as to whether the plaintiff Katherine Gildersleeve contributed to the accident by making a sudden stop (see, Maschka v Newman, 262 AD2d 615, 616; Niemiec v Jones, 237 AD2d 267), or whether she was faced with an emergency situation and, if so, whether her actions were reasonable and prudent in that context (see, Rivera v New York City Tr. Auth., 77 NY2d 322, 327). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.